Detailed Action1
Election/Restriction
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of Group I, claims 1-13 in the reply filed on August 20, 2021 is acknowledged.  

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2019/0186740 to Moura.
Claim 1 recites a method of manufacturing a combustor panel of a gas turbine engine.  Moura relates to fabricating such a panel.  See Moura [0002]-[0004].  Claim 1 recites defining a particle deposit near-steady state for at least a portion of a combustor panel, the particle deposit near-steady state representative of a build-up of particles on the at least a portion of the combustor panel during use.  Figure 3a of Moura shows particulate (592) build up on a combustor panel (400).  One of ordinary skill would infer that the panel in question had been in operation for some time and represents a near-steady state from use.  Claim 1 then recites generating a template based on the defined particle deposit…[that] includes one or more augmentation elements based on the representative of build-up of particles; and forming a combustor panel based on the template.  Moura then teaches fabricating a new panel containing peak regions (510) designed to prevent build up.  See Moura [0049]-[0052].  Two embodiments of such panels are shown in figures 3b and 3c.  The embodiment of figure 3c has two different peak heights.  These peaks alternate, just as the build-up in figure 3a alternated.  Thus, the pattern of peaks is based on the representative of build-up.  While applicant’s specification shows a panel with a pattern that exactly matches the geometry of the build-up, the term based on is not limited to such an embodiment.  Moura does not explicitly mention the template generation step, but again such a design step would be inferred as fabrication requires a design.
Claim 8 recites the augmentation elements are integrally formed with the combustor panel and formed of the same material as the combustor panel.  Moura teaches that the dimples may either be attached or integrally formed with the underlying original panel.  See Moura [0049].  Furthermore, figure 3b-c show common hatch marks for the dimples (510) and original height material.  This shows an embodiment with integral form[ation]…of the same material based on schematic conventions.  Regarding claim 11, figure 3c shows dune shapes and mound shapes.  Regarding claim 13 the particle deposit in figure 3a is on a cold side of the combustor panel as the combustor (302) is shown on the opposite side.  As above with claim 1, one of ordinary skill would infer that this represents accumulation from operation in which no additional particle aggregation occurs as using data from any other state would be illogical.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 5-6, & 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0186740 to Moura.
Claim 2 recites defining of the particle deposit near- steady state comprises operating a test rig including a test combustor panel.  Conversely, claim 5 (addressed out of order) recites removing a used combustor panel from a gas turbine engine and claim 10 recites a modeling operation of a combustor panel.  Moura does not explicitly mention how the panel of figure 3a was created.  But using any of the three above sources would have been obvious as a matter of common sense.  Or alternately, it would have been an obvious matter of design choice to modify the Moura to use either a test rig, a used combustor panel, or a modeling operation since applicant has not disclosed that the source of the panel data solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with any of the three.  Furthermore, absent a teaching as to criticality of the source of the panel, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Claims 3 and 6 recite generating of the template [by] scanning the…panel.  The broadest reasonable interpretation of the term scanning can include looking with one’s eyes, as vernacular English refers to scanning things with ones eyes.  Looking at figure 3a therefore meets the limitation of claim 3.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0186740 to Moura in view of U.S. 2016/0370008 to Drake.
Claim 9 recites using an additive manufacturing process.  Moura does not discuss the fabrication method.  But one of ordinary skill would know that some fabrication method would be necessary and would logically look to other examples in the prior art for known fabrication techniques for such panels.  Drake relates to fabricating such a panel.  See Drake [0008].  Drake further teaches additively manufacturing such a panel with various shapes.  See Drake [0070]-[0071].  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to fabricate the contoured panel of Moura using the known fabrication technique of additive manufacturing.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0186740 to Moura in view of U.S. 2019/0063750 to Porter.
Claim 12 recites using a casting process.  Moura does not discuss the fabrication method.  But one of ordinary skill would know that some fabrication method would be necessary.  Porter teaches casting turbine combustor panels.  See Portner [0034]. It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to fabricate the contoured panel of Moura the known process of casting in the field.

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 7 recite using CT scanning, topology scanning, and 3D scanning to map the particulate matter.  Moura does not teach creating a particularly detailed liner, thus it would have no need for the precision engendered by a one of the above scans.  A simple visual scan or photograph would appear sufficient for Moura’s purposes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”